351 S.W.3d 274 (2011)
STATE of Missouri, ex rel. Chris KOSTER, Attorney General, Respondent,
v.
James RUES, Appellant.
No. WD 73655.
Missouri Court of Appeals, Western District.
November 1, 2011.
James P. Rues, Cameron, MO, pro se.
Laura E. Elsbury, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS and THOMAS H. NEWTON, Judges.


*275 ORDER
PER CURIAM.
James Rues appeals the circuit court's denial of his motion to set aside a default judgment ordering him to reimburse the State for the costs of his incarceration. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b).